DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Response to Amendment
The amendment of 08/05/2022 has been entered.
Disposition of claims: 
Claims 1-15 are pending.
Claim 4 has been withdrawn due to the non-elected species.

Response to Arguments
Applicant’s arguments see pages 18-27 of the reply filed 08/05/2022 regarding the rejections of claims 1-3, 5-12, and 15 under 35 U.S.C. 103 over Stoessel/Kautny and the rejections of claims 13-14 under 35 U.S.C. 103 over Stoessel/Kautny/Pang set forth in the Office Action of 12/13/2021 have been considered. 
Applicant argues that the result (i.e. the DFT calculations in the Declaration of Zhiqiang Ji filed on 08/05/2022, hereafter Declaration) revealed that the HOMO and LUMO energies of the inventive compound H1-8 in comparison with those of Comparative compounds C1-8 are lower in the Inventive compounds. Applicant further argues that deeper HOMO and LUMO energies indicate an improved electron transport property because the less energy is needed to facilitate migration of electrons towards the emissive layer, which would contribute to a decrease in the operating voltage (item 10 in the Declaration; and page 26 of Applicant’s Remarks). Applicant further argues that it is not expected that the addition of a single bond would significantly alter a different electronic and physical property, namely HOMO and LUMO energies, thereby demonstrating the improved the electron transport properties of the Inventive compounds H1-8 (item 10 in the Declaration).
Respectfully, the Examiner does not agree.
First, Applicant provides calculated HOMO and LUMO energies and triplet energies, wherein the HOMO and LUMO energies of the inventive compound H1-8 are lower than those of comparative compounds C1-8 while the triplet energies are similar. However, there is no data provided to support the improved electron transport properties and decreased operating voltage. It is unclear whether the inventive compounds provide improved electron transport properties and decreased operating voltage.

    PNG
    media_image1.png
    384
    414
    media_image1.png
    Greyscale

Although proper experimental data is needed to confirm, it may be true that the deeper HOMO and LUMO energies decrease threshold to inject electrons from the electron transport layer to the emissive layer (see the LUMO level of “EML” in the figure above; the top solid line is lower than the top dashed line indicating the electron injection barrier is decreased) when the material is used as the host material. However, the same amount of barrier energy is increased to inject holes from the hole transport layer to the emissive layer (see the HOMO level of “EML” in the figure above; the bottom solid line is lower than the bottom dashed line indicating the hole injection barrier is increased). Applicant’s data show that the offsets of the HOMO and LUMO energies are lowered with slight difference of the HOMO-LUMO energy gap, which means that the barrier energy to inject holes from the hole transport layer to the emissive layer increased by the exactly same amount of the lowered electron injection energy. The advantage of the decreased electron injection energy would be cancelled out due to the same amount of disadvantage of the increased hole injection energy. An ordinary skill in the art would not expect lowered operating voltage. 
Furthermore, it is unclear how lowered HOMO and LUMO energies necessarily improve the transport properties of the compound. Applicant argues that deeper HOMO and LUMO energies indicate improved electron transport property and lower operating voltage because less energy is needed to facilitate migration of electrons toward the emissive layer (item 10 in the Declaration). While the electron injection barrier from the neighboring layer to the layer comprising the inventive compound may be lowered due to the reason described above, it is not sure that the electron transport properties are necessarily improved, because the electron transport properties are the inherent material property of material regardless of the existence of the neighboring layer. A factual evidence is required to show the relationship between HOMO and LUMO energies and the electron transport properties and the relationship between HOMO and LUMO energies and the driving voltage of the device comprising the inventive compound.
Applicant fails to provide factual evidence to prove the improvement of electron transport properties and decrease of operating voltage. For instance, to prove that, it is required to show experimental data such as electron conductivity of the claimed compound and/or the operating voltage of the device comprising the claimed compound.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. MPEP 716.01(C) II.
Secondly, it is unclear how reliably and accurately the computational method that Applicant used can predict the HOMO, LUMO, and triplet energies of the real material.
Applicant’s arguments are based on the computed values, not experimental data. It appears that Applicant does not provide any evidence to prove how accurately the computational program that Applicant chose can predict the energy values obtained from real material. Applicant cited some references including Hong et al. and Tavasli et al. to support the reliability of the tools that Applicant used (item 8 in the Declaration). However, reliability of the computed data of the cited reference can be used only for the systems (or materials) demonstrated in the references. Even if Applicant uses the exactly same computational method with exactly same parameters, the accuracy of the computational method cannot be same to the compound that Applicant claims, because the compounds in the references are different from the claimed compounds. It is known in the art that the material property values including HOMO, LUMO, and triplet energies obtained from computational programs vary a lot depending on which program, theory, basis, parameters, etc. are applied. It is unclear whether real material has similar values and trends in the HOMO, LUMO, and triplet energies as the calculated values. It is required to compare the computational data with the experimental data.
Third, Kautny provides benefits of the modification. Kautny teaches a higher degree of planarization provides increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values (Abstract and Conclusion). 
The prior arts teach the benefits including increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values. It would have been obvious for one of ordinary skills in the art to modify the phenyl carbazoyl structure to indolocarbazole structure to obtain the benefits taught by Kautny. 
The fact that applicant has recognized another expected advantage (i.e. lower HOMO and LUMO energies) which would flow naturally from following the suggestion of the prior arts by Kautny (i.e. increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, it is unclear if the results including the lowered HOMO and LUMO energies are of greater significance than the benefits taught by the prior arts.
Fourth, in response to Applicant’s arguments that it is not expected that the addition of a single bond would significantly alter a different electronic and physical property, namely HOMO and LUMO energies, the Examiner points out the following. The addition of the single bond in this particular system is expected to produce significant structural and electronic changes. The phenyl group substituted to the nitrogen atom of the carbazole of the comparative compound is rotatable; however, the addition of the single bond prevents the rotation of the phenyl ring, which results in significant change in the material properties (i.e. intermolecular interaction and solid state material property). Furthermore, by having an additional ortho-linkage, electron conjugation is extended from the triphenylene to the phenyl ring substituted to the nitrogen atom of the carbazole, which results in significant structural and electronic changes. An ordinary skill in the art would expect significant change as a result of the additional bond, and the significant change in electronic properties is not unexpected.
For at least this reason, the applicant’s argument is not found to be persuasive.

Election/Restrictions
Applicant’s election of the species (A), a compound of Formula 1 of claim 1, wherein each Z1 to Z13 is C without traverse of in the reply filed on 10/26/2021 is acknowledged. 
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Theoretical investigation into structures and magnetic properties of smaller fullerenes and their heteroanalogues” Theor. Chem. Acc. 2001, vol. 106, page 352-363, hereafter Chen).
Regarding claims 1-3, Chen discloses Compound C36N4 (Td) (Fig. 6) as shown below. 

    PNG
    media_image2.png
    439
    794
    media_image2.png
    Greyscale

The left figure above is the original figure of the published article by Chen (Fig. 6). The middle figure highlights which faces of the polyhedron has the same structure as the backbone structure of Applicant’s Formula I. Each hexagonal ring marked by number 1 through 4 in the middle figure corresponds to the benzene ring marked by the same number in the right figure.
It is noted that the top ring marked by “1” in the middle figure above is a hexagonal ring (i.e. benzene) although it is difficult to figure out the shape from the original figure. The Compound C36N4 (Td) has a tetrahedral symmetry (Td); thus, each pyrrole ring shares two C-N bonds with two neighboring pyrrole rings and three C-C bonds with three neighboring benzene rings. Thus, the ring located pointed by the number “1” is a hexagonal ring.
The Compound C36N4 (Td) has identical structure as Applicant’s Formula I, wherein Z1 to Z13 are each C; each RA, RB, RC, and RD independently represents mono to a maximum possible number of substituents, or no substitution; each RA, RB, RC, and RD are each hydrogen, amino, alkenyl, aryl, heteroaryl or combinations thereof; any two substituents may be joined or fused together to form a ring, meeting all the limitations of claims 1-3.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2013/0200359 A1, hereafter Stoessel) in view of Kautny et al. (“Oxadiazole based bipolar host materials employing planarized triarylamine donors for RGB PHOLEDs with low efficiency roll-off”, J. Mater. Chem. C, 2014, vol. 2, page 2069-2081, hereafter Kautny).
Regarding claim 1-3, 5-12, and 15, Stoessel discloses a compound of Stoessel (Formula (1) in [008]-[020]) and exemplifies Compound (35) ([061]).

    PNG
    media_image3.png
    179
    602
    media_image3.png
    Greyscale

Stoessel discloses an organic light emitting device ([131]-[132]) comprising an anode (ITO), an emissive layer, electron transporting layer (ETL), and a cathode (Al). 
Stoessel teaches that the compound of Stoessel can be used as the host (“matrix material”) for a phosphorescent emitters, and/or in a hole-blocking layer, and/or in an electron transporting layer ([076], [078]-[079], [090]-[092]) of an organic light emitting device (“organic electroluminescent device”).
Stoessel teaches that the organic light emitting device comprising the compound of Stoessel as the host material with a phosphorescent emitters provides very high efficiencies and in long lifetimes ([102]).
Stoessel teaches that the organic light emitting device comprising the compound of Stoessel as the electron transporting material provides very good properties with respect to the efficiency, lifetime and operating voltage ([106]).
Stoessel teaches a formulation comprising the compound of Stoessel and at least one solvent ([100]) used to produce the organic light emitting device of Stoessel by solution process ([097]).
Stoessel does not disclose a specific organic light emitting device comprising Compound (35) of Stoessel; however, Stoessel does teach that the compound of Stoessel can be used as the host (“matrix material”) for a phosphorescent emitters, and/or in a hole-blocking layer, and/or in an electron transporting layer ([076], [078]-[079], [090]-[092]) of an organic light emitting device (“organic electroluminescent device”). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Stoessel by using the Compound (35) of Stoessel as a host material with a phosphorescent dopant, as taught by Stoessel.
The motivation of doing so would have been to provide the organic light emitting device comprising a host compound of Stoessel with a phosphorescent dopant with very high efficiencies in long lifetimes, based on the teaching of Stoessel ([102]).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound (35) is one of exemplified compound which can be used as a host. Thus, the substitution of the host material with Compound (35) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound (35) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), an emissive layer (Compound (35) as a host and a phosphorescent dopant), electron transporting layer, and a cathode (Al).
Stoessel does not disclose a specific organic light emitting device comprising the Compound (35) of Stoessel and a phosphorescent dopant TEG1; however, Stoessel does teach a phosphorescent dopant TEG1 used with a compound of Stoessel in the emission layer of an organic light emitting device of Stoessel (Tables 1 and 6; and [084]).

    PNG
    media_image4.png
    178
    330
    media_image4.png
    Greyscale

The phosphorescent dopant TEG1 of Stoessel reads on the phosphorescent emissive dopant of claim 9, wherein the phosphorescent emissive dopant is a transition metal complex having at least one ligand having identical structure of the sixth ligand of the instant claim 9 wherein Y1-Y8 are each carbon, and Ra and Rb are each hydrogen.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic light emitting device of Stoessel by using TEG1 as the phosphorescent dopant, as taught by Stoessel.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The phosphorescent dopant TEG1 is one of exemplified phosphorescent dopants used for the device of Stoessel. The substitution of phosphorescent dopants would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the phosphorescent dopant TEG1 is one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a modified organic light emitting device of Stoessel (1) comprising an anode (ITO), an emissive layer (Compound (35) as a host and TEG1 as a phosphorescent dopant), electron transporting layer, and a cathode (Al).
Stoessel does not disclose a specific organic light emitting device comprising Compound (35) of Stoessel used as the electron transporting layer material; however, Stoessel does teach that the compound of Stoessel can be used as the host (“matrix material”) for a phosphorescent emitters, and/or in a hole-blocking layer, and/or in an electron transporting layer ([076], [078]-[079], [090]-[092]) of an organic light emitting device (“organic electroluminescent device”). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Stoessel by using the Compound (35) of Stoessel as the electron transporting layer material, as taught by Stoessel.
The motivation of doing so would have been to provide very good properties with respect to the efficiency and lifetime and operating voltage ([106]), based on the teaching of Stoessel.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound (35) is one of exemplified compound of Stoessel. Thus, the substitution of the electron transporting material with Compound (35) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound (35) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a modified organic light emitting device of Stoessel (2) comprising an anode (ITO), an emissive layer, electron transporting layer (Compound (35)), and a cathode (Al).
Stoessel does not disclose a specific organic light emitting device comprising Compound (35) of Stoessel used as the hole-blocking layer material; however, Stoessel does teach that the organic light emitting device of Stoessel can include a hole blocking layer ([075]) and further teach that the compound of Stoessel can be used as the host (“matrix material”) for a phosphorescent emitters, and/or in a hole-blocking layer, and/or in an electron transporting layer ([076], [078]-[079], [090]-[092]) of an organic light emitting device (“organic electroluminescent device”). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Stoessel by incorporating a hole blocking layer comprising the Compound (35) of Stoessel, as taught by Stoessel.
Stoessel teaches that the organic light emitting device of Stoessel can include a hole blocking layer ([075]). Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Stoessel teaches the compound of Stoessel can be used as a hole-blocking layer material. Compound (35) is one of exemplified compound of Stoessel. Thus, the substitution of the hole-blocking material with Compound (35) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound (35) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides a modified organic light emitting device of Stoessel (3) comprising an anode (ITO), an emissive layer, a hole blocking layer (Compound (35)), an electron transporting layer, and a cathode (Al).
Stoessel does not disclose a specific formulation comprising Compound (35) of Stoessel; however, Stoessel does teach a formulation comprising the compound of Stoessel and at least one solvent ([100]) used to produce the organic light emitting device of Stoessel by solution process ([097]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound (35) of Stoessel by incorporating the Compound (35) of Stoessel into the formulation of Stoessel, as taught by Stoessel.
The motivation of doing so would have been to produce the organic light emitting device by a solution process.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Stoessel teaches the compound of Stoessel can be used to make a formulation. Compound (35) is one of exemplified compound of Stoessel. Thus, the substitution of Compound (35) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound (35) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to make an organic light emitting device.
The modification provides a modified formulation of Stoessel comprising Compound (35) and at least one solvent.
The Compound (35) does not read on the limitation of Applicant’s Formula 1 of claim 1. The only difference is that the Compound (35) does not have a single bond between the ortho position of the phenylene and the substitution position 1 of the carbazole ring in the Compound (35) (see the bonding positions marked by the arrows in the figure above).
Kautny discloses triarylamine-containing compounds (o-PCzPOXD, o-ICzPOXD, o-TPATOXD, o-PCzTOXD, o-ICzTOXD, and o-CzTOXD) used as the host material of an organic light emitting device (Abstract and Fig. 6). The compounds of Kautny include arylamine moieties (TAA in 5a, 5b, and 5c of Scheme 2).

    PNG
    media_image5.png
    173
    831
    media_image5.png
    Greyscale

Kautny teaches a higher degree of planarization provides increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values (Abstract; Conclusion; and page 2071, column 2, paragraph 2). Kautny teaches that the increased planarization is attributed to the enhanced ortho-linkage effect (TPA < PCz < ICz; page 2070, column 1, lines 4-7; and Conclusion on page 2077).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound (35) of Stoessel by incorporating a single bond between the ortho position of the phenylene and the substitution position 1 of the carbazole ring (i.e. increase ortho-linkage), based on the teaching of Kautny.
The motivation of doing so would have been to provide the compound of Stoessel with a higher degree of planarization, increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values, based on the teaching of Kautny.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Stoessel as modified Kautny as shown below.

    PNG
    media_image6.png
    229
    752
    media_image6.png
    Greyscale

The Compound of Stoessel as modified by Kautny has identical structure as Applicant’s Formula 1 of claim 1, wherein Z1 to Z13 are each C; RA is hydrogen or a substituent selected from aryl, heteroaryl, and amino; RB, RC, and RD are each hydrogen, wherein any two substituent may be joined or fused together to form a ring, meeting all the limitations of claims 1-3 and 5-6.
The modification (i.e. substitution of Compound (35) with the Compound of Stoessel as modified by Kautny in the modified device (1) and the modified formulation as outlined above) also provides: 
an organic light emitting device of Stoessel as modified by Kautny (1) comprising an anode (ITO), an emissive layer (Compound of Stoessel as modified by Kautny as a host and TEG1 as a phosphorescent dopant), electron transporting layer, and a cathode (Al), wherein the emissive layer is an organic layer, meeting all the limitations of claims 7-9, 
an organic light emitting device of Stoessel as modified by Kautny (2) comprising an anode (ITO), an emissive layer, electron transporting layer (Compound of Stoessel as modified by Kautny), and a cathode (Al), wherein the electron transporting layer is an organic layer, meeting all the limitations of claims 7 and 11, 
an organic light emitting device of Stoessel as modified by Kautny (3) comprising an anode (ITO), an emissive layer, a hole blocking layer (Compound of Stoessel as modified by Kautny), and a cathode (Al), wherein the hole blocking layer is an organic layer, meeting all the limitations of claims 7 and 10, and 
a formulation of Stoessel as modified by Kautny comprising Compound of Stoessel as modified by Kautny and at least one solvent, meeting all the limitations of claims 12 and 15.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2013/0200359 A1) in view of Kautny et al. (“Oxadiazole based bipolar host materials employing planarized triarylamine donors for RGB PHOLEDs with low efficiency roll-off”, J. Mater. Chem. C, 2014, vol. 2, page 2069-2081), as applied to claims 1-3, 5-12, and 15 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang).
Regarding claims 13-14, the organic light emitting device of Stoessel as modified by Kautny (1) reads on all the features of claims 7-9, as outlined above.
The organic light emitting device of Stoessel as modified by Kautny (1) comprises an anode (ITO), an emissive layer (Compound of Stoessel as modified by Kautny as a host and TEG1 as a phosphorescent dopant), electron transporting layer, and a cathode (Al).
Stoessel and Kautny does do not disclose a specific consumer product comprising the organic light emitting device of Stoessel as modified by Kautny; however, Stoessel does teach the compounds of Stoessel can be used to make an electronic device ([108]).
Pang discloses a flexible display (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Stoessel as modified by Kautny by incorporating the device into the flexible display of Pang, as taught by Stoessel and Pang.
The motivation of doing so would have been to make a flexible active matrix OLED display.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light emitting device of the flexible display would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display.
The modification provides a flexible display comprising the organic light emitting device of Stoessel as modified by Kautny (1), wherein the flexible display is equated with a consumer product, meeting all the limitations of claims 13-14.

Double Patenting
Applicant is advised that should claims 12 and 15 be found allowable, one of claims 12 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 9, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-17, and 19-20 of copending Application No. 16/014,245 (reference application, the published document US 2019/0036059 A1 is referred to, hereafter ‘245 Application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-3, 5, 7, 9, and 12-15, ‘245 Application discloses a compound represented by Formula I of ‘245 Application (claim 1) and exemplifies Compound 82 (claim 15).

    PNG
    media_image7.png
    301
    581
    media_image7.png
    Greyscale

In Formula I of ‘245 Application, X1-X8 can be C; Y1-Y3 can be NR; a, b, and c are each 0 or 1, wherein at least two of a, b, and c are 1; R1-R3 represent monosubstitution, to the maximum allowable substitution, or no substitution; R, R1 to R3 can be aryl or heteroaryl; any two adjacent substitutions in R1-R3 can join to form a ring; at least one of R1-R3 can be 
    PNG
    media_image8.png
    80
    173
    media_image8.png
    Greyscale
, wherein X9-X18 can be CR (claim 1).
‘245 Application disclose an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, the organic layer comprising the Formula I of ‘245 Application (claim 16).
‘245 Application does not disclose a specific organic light emitting device comprising Compound 82; however, ‘245 Application does teach the compound represented by Formula I of ‘245 Application can be the material of the organic layer of the device of ‘245 Application (claim 16).
‘245 Application does not disclose a specific organic light emitting device comprising a phosphorescent emissive dopant; however, ‘245 Application does teach that the device can comprise a phosphorescent emissive dopant, wherein the emissive dopant is a transition metal complex having at least one ligand or part of the ligand has the structure of 
    PNG
    media_image9.png
    184
    205
    media_image9.png
    Greyscale
, if the ligand is more than bidentate (claim 17).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 82 of ‘245 Application by using it as the organic layer material of the organic light emitting device of ‘245 Application with a transition metal complex comprising at least one ligand 
    PNG
    media_image9.png
    184
    205
    media_image9.png
    Greyscale
, as taught by ‘245 Application.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of organic layer materials represented by Formula I of ‘245 Application in the device of ‘245 Application would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound 82 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The choice of the ligand 
    PNG
    media_image9.png
    184
    205
    media_image9.png
    Greyscale
  of the transition metal complex would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Modified organic light emitting device of ‘245 Application comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, the organic layer comprising the Compound 82 of ‘245 Application and an emissive dopant which is a transition metal complex having at least one ligand or part of the ligand has the structure of 
    PNG
    media_image9.png
    184
    205
    media_image9.png
    Greyscale
.
‘245 Application does not disclose a specific formulation comprising the Compound 82 of ‘245 Application; however, ‘245 Application does teach that the compound represented by Formula I of ‘245 Application can be used to make a formulation (claim 20).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 82 of ‘245 Application by using it to make a formulation, as taught by ‘245 Application.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the compounds in the formulation of ‘245 Application would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound 82 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Modified formulation of ‘245 Application, wherein the formulation comprising the Modified Compound 82 of ‘245 Application.
 ‘245 Application does not disclose a specific flat panel display comprising the Modified organic light emitting device of ‘245 Application; however, ‘245 Application does teach that the organic light emitting device of ‘245 Application can be used to make a flat panel display (claim 19).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic light emitting device of ‘245 Application by using it to make a flat panel display, as taught by ‘245 Application.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the organic light emitting devices in the flat panel displays of ‘245 Application would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of a flat panel display from the consumer products would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light emitting device.
The modification provides the Modified flat panel display comprising the Modified organic light emitting device of ‘245 Application, wherein the flat panel display is a consumer product.
The Compound 82 of ‘245 Application does not have a single bond between the ortho position of the phenyl and the substitution position 1 of the carbazole ring (see the bonding positions marked by the arrows in the figure above).
Kautny discloses triarylamine-containing compounds (o-PCzPOXD, o-ICzPOXD, o-TPATOXD, o-PCzTOXD, o-ICzTOXD, and o-CzTOXD) used as the host material of an organic light emitting device (Abstract and Fig. 6). The compounds of Kautny include arylamine moieties (TAA in 5a, 5b, and 5c of Scheme 2).

    PNG
    media_image5.png
    173
    831
    media_image5.png
    Greyscale

Kautny teaches a higher degree of planarization provides increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values (Abstract and Conclusion; and page 2071, column 2, paragraph 2). Kautny teaches that the increased planarization is attributed to the enhanced ortho-linkage effect (TPA < PCz < ICz; page 2070, column 1, lines 4-7; and Conclusion on page 2077).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 82 of ‘245 Application by incorporating a single bond between the ortho position of the phenyl group and the substitution position 1 of the carbazole (i.e. increase ortho-linkage), based on the teaching of Kautny.
The motivation of doing so would have been to provide the compound with a higher degree of planarization, increased glass transition temperature, improved morphological stability, and increased singlet and triplet energy values, based on the teaching of Kautny.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified compound 82 of ‘245 Application as shown below.

    PNG
    media_image10.png
    264
    619
    media_image10.png
    Greyscale

The Compound of ‘245 Application as modified by Kautny has identical structure as Applicant’s Formula 1 of claim 1, wherein Z1 to Z13 are each C; RA are each hydrogen; RB are hydrogen or aryl (terphenyl); RC and RD are hydrogen or amino (phenylamino), wherein any two substituent may be joined or fused together to form a ring, meeting all the limitations of claims 1-3 and 5. 
The modification also provides the Organic light emitting device of ‘245 Application as modified by Kautny comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, the organic layer comprising the Compound of ‘245 Application as modified by Kautny and an emissive dopant which is a transition metal complex having at least one ligand or part of the ligand has the structure of 
    PNG
    media_image9.png
    184
    205
    media_image9.png
    Greyscale
, meeting all the limitations of claims 7 and 9. 
The modification also provides the Formulation of ‘245 Application as modified by Kautny, wherein the formulation comprises the Compound of ‘245 Application as modified by Kautny, meeting all the limitations of claims 12 and 15.
The modification also provides the Flat panel display of ‘245 Application as modified by Kautny, wherein the display comprises the Organic light emitting device of ‘245 Application as modified by Kautny, wherein the flat panel display is a consumer product, meeting all the limitations of claims 13-14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786